DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 6, last line to page 7, line 10, filed 9 February 2022, with respect to claims 20-39 have been fully considered and are persuasive.  The rejection of claims 20-39 has been withdrawn. 
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 20, 28 and 34 identify the uniquely distinct feature of a drum with a port in the resonant membrane and an acoustic variable porting element to adjust an air flow through the port, the porting element mounted to the drum independent of the resonant membrane not circumferentially juxtaposed with the drum head in combination with all the disclosed limitations of claims 20, 28 and 34.
The closest prior art, May (US 9190037B2) discloses an acoustic variable porting system, comprising: a drum having a drum head with a resonant membrane, the resonant membrane having a port extending therethrough so as to permit air flow through the port and between opposing sides of the drum head; an acoustic variable porting element configured to adjust an air flow rate of the air flow through the port but fails to teach the porting element mounted to the drum independent of the resonant membrane not circumferentially juxtaposed with the drum head; Kirsch (US 10165348) discloses an acoustic porting element in the form of an iris and Migirian (US 4026185) discloses an acoustic porting element in the form of a louvre but both Kirsch and Migirian but fail to teach the porting element mounted to the drum independent of the resonant membrane not circumferentially juxtaposed with the drum head; and Bencomo, Jr. (US 6700044) discloses a drum with a resonant chamber, a stationary port formed in the housing and an adjustable register mounted to the stationary register to form an acoustic variable porting element in the resonant chamber but fails to teach the porting element mounted to the drum independent of the resonant membrane not circumferentially juxtaposed with the drum head. The prior art fails to anticipate or render the independent claims obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        11 February 2022